Exhibit Company contact: John B. Kelso, Director of Investor Relations 303.837.1661 or john.kelso@whiting.com Whiting Petroleum Corporation Announces Agreement to Acquire Properties in the UintaBasin for $365 Million Company to Acquire 115.2 Bcfe of Proved Reserves for $2.86/Mcfe DENVER – May 5, 2008 – Whiting Petroleum Corporation (NYSE: WLL) today announced that it entered into a purchase and sale agreement with Chicago Energy Associates, LLC to purchase interests in producing gas wells and development acreage in the Flat Rock Natural Gas Field in Uintah County, Utah.The acquisition also includes gas gathering facilities.The purchase price is $365 million with an effective date of January 1, 2008. The closing is expected to occur May 30, 2008, subject to standard conditions to closing and approval by Chicago Energy’s members.Whiting will finance the acquisition with borrowings under its existing bank credit facility.As a result of its recent $220 million debt retirement with the proceeds of the Whiting USA Trust I, Whiting expects its debt to total capitalization to be approximately 41% after the acquisition is closed. Whiting estimates that net production from the properties was 19 million cubic feet of gas equivalent (MMcfe) per day in March 2008.Whiting estimates proved reserves to be acquired at 115.2 billion cubic feet equivalent (Bcfe), of which 98% is natural gas.Of the 115.2 Bcfe, 22% is proved developed producing and 78% is proved undeveloped. After allocation of $35 million of the purchase price to the gas gathering facilities, the remaining $330 million results in an acquisition cost for the proved reserves of $2.86/Mcfe.Approximately 83% of the current net daily production from these properties will be operated by Whiting. James J.
